Order, Supreme Court, New York County (Elliott Wilk, J.), entered January 19, 1994, which, in an action pursuant to Insurance Law § 3420 to recover the amount of a judgment that plaintiff obtained against defendant’s insured, insofar as appealed from, denied plaintiffs cross motion for summary judgment, and, upon a search of the record, granted defendant summary judgment, unanimously affirmed, without costs.
Plaintiff failed to give defendant notice of his claim "as soon as was reasonably possible” (Insurance Law § 3420 [a] [4]), given that the policy was listed on the multiple dwelling registration form filed by the insured in 1982 with the Department of Housing Preservation and Development, the injury was sustained in June 1985, the underlying action was commenced in June 1988, plaintiff’s default judgment in the underlying action was entered in August 1991, and plaintiffs attorney first advised defendant of the claim when he informed it of the default judgment in October 1991. Concur— Wallach, J. P., Asch, Nardelli, Tom and Mazzarelli, JJ.